Appellant makes an urgent appeal for a second rehearing, insisting that we did not consider his bills of exceptions 6 and 9. We did consider them, but did not write thereon by number. Bill 6 complains of argument of the State's attorney, in that he said that perhaps the jurors had girls of the same age as prosecutrix, and that the father and mother of prosecutrix had shown themselves to be good people, and that then the attorney said: "We do not want people using shot guns in these kind of cases," and further said "We don't want men settling these kind of cases with shot guns." This is the argument complained of, and the court below qualified the bill of exceptions, saying that the argument made by State's attorney was in answer to argument of defense counsel, and that defendant's counsel did not mention guns. There was no exception to this qualification. That a bill bearing such qualification showed no error is plain.
Bill of exceptions 9 sets up that prosecutrix was allowed to testify, over objection, that the first time she had intercourse with appellant was a year prior to the act charged in the indictment herein. The record shows that prosecutrix testified, without objection, both on direct and cross-examination, that she had had other acts of intercourse with appellant frequently, continuing from the first act down to the one laid in the indictment, which was nearly a year later. There are so many authorities holding that when proof is made, without objection, of identical facts to which objection has been made, this will render unavailing such complaint, — that they need no citation.
Appellant's application for leave to file second motion for rehearing is denied.
Denied *Page 161